Citation Nr: 0706688	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic spine 
disorder to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1955 to September 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied service 
connection for a chronic spine disorder to include 
degenerative disc disease.  In January 2007, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  In January 2007, the veteran submitted a 
Motion to Advance on the Docket.  In February 2007, the Board 
granted the veteran's motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record may be briefly summarized.  A June 
2004 written statement from the National Personnel Record 
Center (NPRC) states that the veteran's service medical 
records were not available.  The documentation was presumed 
to have been destroyed in the 1973 fire at the NPRC.  The 
veteran's service personnel records indicate that he was 
honorably discharged from his appointment as an Army Reserve 
commissioned officer in December 1955 due to his physical 
disqualification for retention in the Army Reserve.  

A January 2004 written statement from Daniel R. Stough, M.D., 
indicates that he had treated the veteran for cervical, 
thoracic, and lumbar spinal disease since 1976.  The veteran 
presented a history of intermittent spinal problems "since a 
service related incident in 1955."  An April 2004 Report of 
Contact (VA Form 119) conveys that the veteran asserted that 
he had injured his lower back while setting up large machine 
guns during active service; spent a month in the Fort 
Benning, Georgia, Army Hospital in June and July 1955; and 
was subsequently found to be disqualified for further 
military service due to his back injury.  A July 2004 written 
statement from R. W., conveys that he had served with the 
veteran at Fort Benning, Georgia in 1955.  He recalled that 
the veteran had been injured while setting up a machine gun; 
was hospitalized at the base hospital in July and August 
1955; and was subsequently discharged and sent home.  A 
November 2004 written statement from Glen V. Watson, D.C., 
relates that he had treated the veteran for a spinal 
degenerative disease between 1964 and 1966 and between 1971 
and 1972.  

Also of record are copies of some of the veteran's service 
personnel records; private clinical documentation; the 
transcript of the January 2007 videoconference hearing before 
the undersigned Veterans Law Judge; and written statements 
from the veteran, his spouse, his former pharmacist, and 
other associates.  A November 2005 written statement from the 
veteran's spouse states that: she had married the veteran in 
August 1951; the veteran had injured his back in July 1955 
"while setting up a machine gun while in the field;" he was 
subsequently admitted to the Fort Benning, Georgia, Base 
Hospital; and she had visited him daily while he was 
hospitalized.  The veteran's spouse clarified that the 
veteran experienced chronic pain after his inservice injury.  
A November 2005 written statement from D. H., conveys that 
she and her husband had shared a house with the veteran and 
his spouse at Fort Benning, Georgia, in 1955.  She recalled 
that: the veteran had injured his back setting up a machine 
gun in the field; was hospitalized; and subsequently went 
home.  A January 2007 written statement from Nathan E. 
Bradley, M.D., conveys that he had treated the veteran for 
chronic neck pain "for a couple of years."  On evaluation, 
the veteran exhibited an old odontoid fracture "which, 
within reasonable medical certainty, was a result of an 
injury in the past and may well have been a result of an 
injury that he sustained while in the Service of the United 
States Military."  

Dr. Bradley's January 2007 written statement notes that he 
had treated the veteran "for a couple of years."  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
his current chronic spine disorder.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
spine disability including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact 
Nathan E. Bradley, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic spine disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic spine disability had its onset 
during active service; is etiologically 
related to the veteran's alleged 
inservice back injury; or otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

4.  Then adjudicate the issue of service 
connection for a chronic spine disorder 
to include degenerative disc disease.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





